Citation Nr: 1442570	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-14 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of ankle injuries, including sprains or strains.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1996 to August 2000.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Board remanded this claim for additional development, including especially for a medical opinion concerning whether the Veteran has any residual disability as a result of sprained ankles during his service.  The purposes of the remand have been met, and the claim is ready for adjudication on the merits.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has residual disability from ankle injuries - namely, sprains - during his active duty service.


CONCLUSION OF LAW

He does not have current ankle disability because of any disease, injury or event during his service or that alternatively may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, of the information and evidence VA will obtain, and of the information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  To this end, the Veteran was provided this required notice and information in a September 2010 letter.  He has not alleged any notice deficiency during the processing or adjudication of this claim, certainly none that is unduly prejudicial, meaning more than harmless or outcome determinative of this claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA further provides that VA has a duty to assist in developing a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty also has been satisfied.  The Veteran's service treatment records (STRs) and post-service private and VA treatment records have been obtained and associated with his claims file for consideration.  There are no outstanding records that he has requested VA to obtain or that are potentially relevant to his claim.  

He was provided VA compensation examinations in October 2010, February 2012, and most recently in April 2013.  The first two examinations did not provide medical nexus opinions, but the April 2013 VA examiner rendered an opinion that is adequate for adjudication of this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Indeed, she conducted a thorough review of the Veteran's medical history, considered his statements, and rendered an opinion supported by a detailed rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran alleged that his first VA examination was inadequate, and did not believe the examiner reviewed all of his medical evidence, but has not made any such allegations regarding the April 2013 VA examination, which, as discussed below, is the most probative evidence in deciding whether service connection is warranted.  

As the Board is not relying on the first VA examination to decide this claim, and the Veteran has been re-examined twice since then, the Board does not find him to be prejudiced.

Moreover, as the April 2013 VA examination was scheduled pursuant to the Board's most recent remand directive, the Board finds there was compliance, certainly substantial compliance, with its April 2013 remand instruction in obtaining this additional medical comment.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall v. West, 11 Vet. App. 268, 270-71 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Service Connection

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Establishing entitlement to service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain enumerated diseases, found at 38 C.F.R. § 3.309(a) are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year following separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

But if chronicity of disease or injury in service is not shown, or if it is legitimately questionable, then a showing of continuity of symptomatology following service can be used to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology, however, only can be used to establish this required linkage between the current disability and service if the condition being claimed is one of those explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has not been diagnosed with any of the listed "chronic" disabilities, service connection cannot be established on these alternative bases.

Turning then to the facts and contentions of this particular case, the Veteran asserts that he has ankle pain and instability as a result of ankle sprains sustained during his active duty service.  He also asserts that he has had persistent problems with his ankles since those injuries, and that he has frequently twisted them throughout the years since his service.  The record confirms that he sprained both ankles during his service, and that he since has received diagnoses of bilateral ankle instability in 2010 and bilateral synovitis of the anterior talofibular joint in 2012.  But there still has to be attribution of his present-day disability to those injuries in service to, in turn, warrant the granting of service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

And for the following reasons and bases, the Board finds that the preponderance of the evidence is against such a relationship, so service connection is not warranted.

The Veteran's STRs show he sprained his right ankle in early May 2000.  There was swelling but X-rays did not show any fracture.  After the swelling subsided, his ankle was again X-rayed, and no fracture or dislocation was observed.  At the end of May 2000, his pain was improving and there was no more swelling.  He was referred to physical therapy and attended two sessions.  His separation examination, dated July 11, 2000, noted that he had sprained his right ankle, and that he was still having some pain in the mornings and with increased activity, but that X-rays were negative.  He sprained his left ankle after his separation examination, on or around July 18, 2000.  An X-ray showed swelling and a questionable avulsion fracture.  His military service ended in August 2000.

He first sought treatment for his ankles in September 2010, so some 10 years later.  His private treatment provider noted the Veteran's history of injury and his complaints of persistent pain and diagnosed bilateral ankle instability and possible left Achilles tendonitis.  X-rays were normal, however, and this treatment provider did not indicate whether there was a relationship or correlation between the Veteran's prior ankle sprains during his service and this current instability.

The October 2010 VA compensation examiner noted the Veteran's X-rays in service were negative for any fractures, and that he had complained of intermittent swelling since the injury.  He found the Veteran to have normal ankles, however, that is, he did not find any residuals from the ankle sprains in service.  The February 2012 VA compensation examiner similarly found the Veteran's ankles clinically normal.  His tibiotalar joint was intact without instability.  The examiner diagnosed synovitis of the anterior talofibular joint, but did not provide an opinion on whether this diagnosis was related to the injuries in service.  


Primarily because of this, as mentioned, the Board remanded the claim for even further medical comment.  The April 2013 VA compensation examiner opined that the Veteran had no residual disability as a result of the ankle sprains in service.  Her examination revealed normal ankles.  She reviewed the Veteran's records, noting that the first sprain in May 2000 was improving within a month, and that the second sprain occurred in July 2000, along with a questionable avulsion fracture.  She observed that, in September 2010, the Veteran complained of ankle pain and that he frequently twisted his ankle, but that X-rays were normal.  She noted that VA treatment records were unremarkable for problems with his ankles in the interim since service, notably, in December 2010, July 2012, and December 2012.  She commented that he surfs as a hobby, which requires strong and flexible ankle joints.  In expressing her opinion, she indicated that he had one incident of a right ankle sprain that was treated and improved.  The last in-service examination note showed no edema or ecchymosis, full range of motion - albeit with some stiffness, and that his ankle mortise was intact.  He had one incident of a left ankle sprain, and X-rays were negative except for a questionable avulsion fracture, which she said was more than likely an error because this questionable fracture was not seen on X-rays later taken in September 2010.  She indicated there was no suggestion of any residual injury or problems until the Veteran went to the private physician in September 2010.  She explained that acute episodes of joint strain are generally transient, self-limited, and respond to rest and medication, and that when another episode of strain occurs, it is a new episode.  New episodes are caused by different activities at different times.  She opined that the Veteran's ankles, in between acute episodes of strain, are normal, as evidenced by her examination and VA treatment records from 2012, and that there was no evidence suggesting that any later episodes were due to the ankle sprains in service.


The April 2013 VA compensation examiner also did not find that the Veteran had any foot disability as a result of the sprains in service.  He is diagnosed with Morton's neuroma of the right foot, with no left foot diagnosis.  She indicated he had no injuries to the foot during his service.  She explained that Morton's neuroma has unknown causes, but that it is generally suspected to be related to footwear, repetitive high impact sports activities, or enlarged bones, but there is no indication that it is related to the ankles.  She opined that there was no objective basis to relate the right foot condition to the Veteran's active duty service.

Based on this collective body of evidence, the Veteran is not entitled to service connection because the final element, the "nexus" requirement, has not been met.  The Board finds the April 2013 VA examination report the most probative evidence weighing against the claim.  The examiner reviewed the Veteran's medical history and did not find any chronic residuals from his injuries in service, noting that his ankles were normal in between episodes of strain.  Indeed, intervening examinations in 2010, 2012, and 2013 were unremarkable.  She explained that strains typically are transient and self-limited, which resolve, and that additional strains are not caused by previous strains.  In regard to his feet, she indicated there is no known relationship between the development of Morton's neuroma and ankle injuries, and found nothing else in service that could have caused it.  She therefore disassociated all current disability from the injuries in service.

The Veteran has asserted that his private physician in September 2010 found a relationship between the injuries during service and the present-day bilateral ankle instability.  Unfortunately, the records received from that physician do not document any such opinion.  He recorded the Veteran's history of the injuries, but did not note the possibility of a relationship between the two.  And the Veteran's assertion of the doctor's opinion is not probative as the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent 'medical' evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Indeed, the possibility of a relationship has been investigated and found less likely than not by the April 2013 VA examiner.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

The Veteran's assertions of persistent pain and other problems since the sprains in service do not alter the analysis or persuade the Board to find in his favor, as the Board does not find that his statements probatively outweigh the opinion of the VA examiner.  The Veteran's lay opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the Veteran's statements and the pertinent evidence of record and found against such a relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that residual disability may remain after trauma is commonly known and, therefore, the Veteran's impression that his pain and diagnoses (instability and synovitis) are related to his in-service injuries has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Here, the April 2013 VA examiner investigated the Veteran's theory and found it unlikely in view of the many normal examinations he has had over the years since the trauma in service, his recreational activities (surfing), and the type of injury sustained (what amounted to sprains, not fractures).  Jandreau, supra.  This VA examiner also pointed to specific instances in the record when, despite the Veteran's current assertions of continuing pain and problems, there was no complaint regarding the ankles or feet, nor objective indication of any actual underlying disability accounting for these reports, including according to the results of X-rays that did not show any then present abnormalities, which renders his statements less credible.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the 

credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  

Moreover, the passage of time between service and the first instance of post-service treatment tends to reduce the credibility of his statements that he has had continuous problems.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following the conclusion of his service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).  Here, although he asserts that his ankles have caused persistent problems since his service, the first instance where he actually sought treatment was ten years after separation.  He alleges he was told he would have problems that could not be prevented or alleviated, and that he did not seek treatment sooner because he was told that nothing would help.  While this is a plausible explanation for the lack of complaints or treatment from 2000 to 2010, the Board observes that this claim was filed shortly before his September 2010 private consultation and diagnosis of ankle instability, and that these statements have been made in connection with this claim for benefits.  Although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  


Further, the Veteran has not been shown to have the training or expertise to competently opine that he has residual disability from the injuries in service.  This ultimately is a medical, not lay, determination given the specific conditions at issue.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

Accordingly, the Board accords more probative weight to the objective clinical findings of the medical professionals who have evaluated the Veteran and determined he does not have residual disability on account of his ankle sprains during his military service, than to his lay statements to the contrary.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

So, in conclusion, as the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for application, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

The claim of entitlement to service connection for residuals of ankle injuries, including especially sprains or strains, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


